PER CURIAM.
By petition filed in April 2013, Enoch E. Dinkens, Jr., seeks certiorari review of a January 2013 order of the circuit court prohibiting him from submitting any further pro se postconviction filings. Alternatively, he requests that the court grant mandamus relief and direct removal of the sanction so that he may file another pro se motion for postconviction relief. We DENY the request for mandamus relief, and concluding that he failed to invoke the court’s jurisdiction in a timely fashion, DISMISS his request for certiorari review.
The petition before the court is the latest in of a series of meritless, frivolous pro se petitions and appeals filed by petitioner. We therefore directed him to show cause why sanctions, including but not limited to a prohibition on any further pro se filings in this Court, should not be imposed upon him. Petitioner’s response does not set forth a legal basis that would preclude the imposition of sanctions, nor does it establish that the imposition of sanctions is not warranted.
*267Accordingly, we hereby prohibit Enoch E. Dinkens, Jr., from filing any further pro se papers in this court concerning his conviction and sentence in Nassau County Circuit Court case number 06-914-CF. The Clerk of the Court is directed not to accept any future filings concerning this case unless they are filed by a member in good standing of The Florida Bar. Petitioner is warned that any filings which violate the terms of this opinion may result in a referral to the appropriate institution for disciplinary procedures as provided in section 944.279, Florida Statutes.
PETITION DENIED in part and DISMISSED in part; SANCTION IMPOSED.
LEWIS, C.J., ROBERTS and ROWE, JJ., concur.